PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




OCCHIUTI & ROHLICEK LLP
50 Congress Street
Suite 1000
Boston MA MASSACHUSETTS 02109
 
In re Application of: KRULITSCH, Dieter-Rudolf
: 
Appl. No.: 14/418,597 
:  DECISION ON PETITION 
Filed: 01/30/2015 
Docket: 40047-221US1
:  REVIEW 
:  UNDER 37 CFR 1.181  
For: FILLING ELEMENT AND FILLING MACHINE
:   
: 
 

  
This is a decision on the petition filed February 02, 2021 by which petitioner requests entry of the amendments filed November 19, 2020. The petition is being considered pursuant to 37 CFR 1.181 and no fee is required for the petition. 
 
The petition is dismissed as moot. 
 
In view of the notice of allowance mailed on March 2, 2021 in response to the amendments filed January 28, 2021, petitioner’s request is hereby moot. 
 
Any inquiry regarding this decision should be directed to Gregory Anderson, Quality Assurance Specialist, at (571) 270-3083. 
 
 
PETITION DISMISSED AS MOOT 

/EDWARD LEFKOWITZ/Director, Art Unit 3700